DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 1-31 on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of US 10,923,148 (incorrectly listed as 10,293,148 in the previous Office action) has been overcome by Applicant’s submission of a Terminal Disclaimer.

Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of 11,056,143 in view of Bui et al. (US 2018/0240485)
US 11,056,143 claims all of the features of claim 1 except for the standard deviation of PES.
Bui et al. disclose a magnetic recording tape having a servo pattern for positional control of the tape (see abstract and paragraphs [0001]-[0005]).  The reference teaches that it is desirable to minimize the standard deviation of the position area signal (PES) in order to enable increased track density and data storage capacity (see para [0051]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize a standard deviation of PES in the tape claimed in US 11,056,143 in order to yield an optimal storage density.

Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of 10,937,457 in view of Noguchi et al. (US2008/0297950) and further in view of Bui et al. (US 2018/0240485).
US 10,937,457 claims all of the features of claim 1 except for the standard deviation of PES and the maximum value of a friction coefficient µ1.
Noguchi et al. teach that it was known in the art that coefficient of friction between the magnetic layer and the head affects running stability of the medium (see para [0015]).  
It would have been obvious to one of ordinary skill in the art to optimize the coefficient of friction between the magnetic layer and a head for use therewith in the invention of US 10,937,457 in order to achieve optimal running stability as suggested by Noguchi.
Bui et al. disclose a magnetic recording tape having a servo pattern for positional control of the tape (see abstract and paragraphs [0001]-[0005]).  The reference teaches that it is desirable to minimize the standard deviation of the position area signal (PES) in order to enable increased track density and data storage capacity (see para [0051]).
It would have been obvious to one of ordinary skill in the art to optimize a standard deviation of PES in the tape claimed in US 10,937,457 in order to yield an optimal storage density.

Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of 10,867630 in view of Noguchi et al. (US2008/0297950) and further in view of Bui et al. (US 2018/0240485).
US 10,867630 claims all of the features of claim 1 except for the standard deviation of PES and the maximum value of a friction coefficient µ1.
Noguchi et al. teach that it was known in the art that coefficient of friction between the magnetic layer and the head affects running stability of the medium (see para [0015]).  
It would have been obvious to one of ordinary skill in the art to optimize the coefficient of friction between the magnetic layer and a head for use therewith in the invention of US 10,867630 in order to achieve optimal running stability as suggested by Noguchi.
Bui et al. disclose a magnetic recording tape having a servo pattern for positional control of the tape (see abstract and paragraphs [0001]-[0005]).  The reference teaches that it is desirable to minimize the standard deviation of the position area signal (PES) in order to enable increased track density and data storage capacity (see para [0051]).
It would have been obvious to one of ordinary skill in the art to optimize a standard deviation of PES in the tape claimed in US 10867630 in order to yield an optimal storage density. 
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 13-18 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al. (US 2019/0180781) in view of Noguchi et al. (US2008/0297950) and further in view of Bui et al. (US 2018/0240485)
With regard to claims 1, 3-5, 7 and 32, Handa et al. disclose a magnetic recording tape having a base layer and a magnetic layer on one side thereof and a backlayer on the opposite side of the base layer.  The reference teaches dimensional change amounts in a width direction with respect to change in tension in a longitudinal direction of the tape which are above 800 ppm/N (see Table 1, for example).  The reference discloses examples wherein the total thickness of the magnetic tape is less than the claimed average thickness limit of 5.6 µm.  For instance, Example 1 in table 1 has a base layer thickness of 3.6 µm and thickness of additional layers in the structure is 1.37 µm (0.8 + 0.07 + 0.5 – see para [0147]) for a total tape thickness of 4.97 µm.
Handa et al. is silent with regard to the maximum value of a friction coefficient between the magnetic layer surface and a head used therewith, a servo pattern and the standard deviation of the position error signal.
Noguchi et al. teach that it was known in the art that coefficient of friction between the magnetic layer and the head affects running stability of the medium (see para [0015]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the coefficient of friction between the magnetic layer and a head for use therewith in order to achieve optimal running stability.
Bui et al. disclose a magnetic recording tape having a servo pattern for positional control of the tape (see abstract and paragraphs [0001]-[0005]).  The reference teaches that it is desirable to minimize the standard deviation of the position area signal (PES) in order to enable increased track density and data storage capacity (see para [0051]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a servo pattern on the tape taught by Handa et al. to provide positional control and furthermore, to optimize a standard deviation of PES to yield an optimal storage density.
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 8, Handa et al. disclose a preferred humidity expansion coefficient of 4-7 ppm/%RH and a thermal expansion coefficient of  -7 to 8 ppm/°C(para [000]-[0101]).  It would have been obvious to one of ordinary skill in the art to choose any values from within the disclosed ranges including the portions of the ranges overlapping with the claimed values.  
With regard to claim 9, Handa et al. teaches that it was known in the art that Poisson’s ratio is a measure of change in tape width per change in tape length (see para [0002]).  Thus, it would have been obvious to one ordinary skill in the art prior to the effective filing date of the claimed invention to determine an optimal Poisson’s ratio for Handa’s tape medium in order to allow for the desired width change with application of longitudinal tension disclosed in the Examples (“tension change” in the examples in Table 1).
With regard to claims 13, 15 and 17, Handa et al. disclose a backcoat layer thickness of 0.5 µm and a magnetic layer thickness of 70 nm (0.07 µm)  – see para [0147].
With regard to claim 14, the limitation requiring a “sputtered” magnetic layer is directed to a process of making the layer and does not impart any additional structure or composition to the claimed magnetic recording medium.  The prior art meets the claim in the absence of a showing that the claimed method results in a materially different product.  
It has been held that when there is a substantially similar product, as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct not the examiner to show the same process of making.  In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.
With regard to claims 16 and 18, the magnetic layer of Handa et al. contains barium ferrite magnetic powder (see para [0145] for instance)

Claims 2, 12, 20-22, 25-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al. (US 2019/0180781) in view of Noguchi et al. (US2008/0297950) and Bui et al. (US 2018/0240485), as applied above, and further in view of Ozawa et al. (US 20180286447). 
With regard to claims 2, 12 and 25, Handa et al. in view of Noguchi et al. and Bui et al. teach all of the features of the claims except for the vertical orientation of the magnetic layer and the vertical squareness ratio of at least 0.65 (or 80% or more as per claim 32).
Ozawa et al. disclose a desired vertical squareness ratio of 0.65-0.9 and perpendicular magnetic layer orientation in a tape medium in order to achieve high SNR (abstract; para [0030]).
It would have been obvious to one of ordinary skill in the art to adjust the vertical squareness ratio of the tape taught by Handa et al. to be within the range taught by Ozawa et al. in order to achieve high SNR recording.
The limitations of claims 20-22 and 26-31 are met for the reasons already set forth in paragraph 9, above.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al. (US 2019/0180781) in view of Noguchi et al. (US2008/0297950) and Bui et al. (US 2018/0240485), as applied above, and further in view of Nakamura (US 2010/0081011).
Handa in view of Bui, Noguchi fail to disclose the claimed surface roughness of the backcoat layer.  
Nakamura disclose that it was known in the art that surface roughness of the backcoat layer affects the running stability of the magnetic recording medium (para [0003] and [0051]).
Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine an optimal surface roughness for the backcoat layer of Handa et al. in order to produce a medium with the desired running stability.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al. (US 2019/0180781) in view of Noguchi et al. (US2008/0297950), Bui et al. (US 2018/0240485) and Ozawa et al. (US 20180286447), as applied above, and further in view of Nakamura (US 2010/0081011).
Handa in view of Bui, Noguchi and Ozawa fail to disclose the claimed surface roughness of the backcoat layer.  
 Nakamura disclose that it was known in the art that surface roughness of the backcoat layer affects the running stability of the magnetic recording medium (para [0003] and [0051]).
Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine an optimal surface roughness for the backcoat layer of Handa et al. in order to produce a medium with the desired running stability.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpate,ntable over Handa et al. (US 2019/0180781) in view of Noguchi et al. (US2008/0297950) and Bui et al. (US 2018/0240485), as applied above and further in view of Kikuchi (US 2002/0061422).
Handa in view of Noguchi et al. and Bui et al. teach all of the features of the claimed invention except for the desired elastic limit of the medium.
Kikuchi teaches that it is known in the magnetic recording tape art to adjust elastic limit in order to reduce edge damage to the tape.  See paragraph [0034], for example.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine the optimal elastic limit for the tape medium taught by Handa et al. in order to prevent edge damage during operation.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 11, it is the Examiner’s contention that for a given elastic limit measured at a tape speed V, one of ordinary skill in the art would expect the same elastic limit to be present for at minimum another tape speed that is close to V and thus, the elastic limit would meet the limitation of the claim requiring that the elastic limit “does not depend on a speed V at a time of measuring an elastic limit.”

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handa et al. (US 2019/0180781) in view of Noguchi et al. (US2008/0297950), Bui et al. (US 2018/0240485) and Ozawa et al. (US 20180286447), as applied above, and further in view of Kikuchi (US 2002/0061422).
Handa in view of Noguchi et al. and Bui et al. teach all of the features of the claimed invention except for the desired elastic limit of the medium.
Kikuchi teaches that it is known in the magnetic recording tape art to adjust elastic limit in order to reduce edge damage to the tape (see para [0034] for example).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine the optimal elastic limit for the tape medium taught by Handa et al. in order to prevent edge damage during operation.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 24, it is the Examiner’s contention that for a given elastic limit measured at a tape speed V, one of ordinary skill in the art would expect the same elastic limit to be present for at minimum another tape speed that is close to V and thus, the elastic limit would meet the limitation of the claim requiring that the elastic limit “does not depend on a speed V at a time of measuring an elastic limit.”

Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive. On page 8 of the response, Applicant states the following:
 Applicant has recognized and demonstrated that a magnetic recording medium including a standard deviation of the position error signal (oPES) as claimed, and further defined in newly added claim 32, contributes to enhanced magnetic recording medium characteristics. See, present application, for example, Table 1, Examples 2-25 exhibiting a determination value from 5-8 as compared to Example 1 (oPES: 23; determination value: 4) and Comparative Example 2 (oPES: 28; determination value: 1).

Applicant maintains that the present claims are distinguished over the applied prior art for at least this reason.  
	The Examiner has reviewed the data in Table 1 but it does not establish the presence of an unexpected enhancement in “magnetic recording medium characteristics.” The “determination value” shown in Table 1, comparative example 2, is only a “1” when PES is 28.  However, the data also shows a comparative example with a PES value of 20, which is within the claimed range, that also has a determination value of 1.  Thus, it is not clear that the PES range as claimed necessarily improves determination value.  Comparative Example 3 appears to be substantially the same as Example 7 but with a lower amount of C in the magnetic recording layer.  It appears from this example that the C amount also affects the determination value.  However, the claims do not require or limit the presence of C in the magnetic layer.
There are only two data points above the claimed endpoint of 21 (Comp Ex 2 with σPES = 28 and Ex 1 with σPES = 23).  In the case of σPES =23, the determination value is 4 but the inventive examples show in examples 2-25 have determination values as low as 5 (see example 2).    The description of these determination ratings given in the specification are as follows:
5: During running, the magnetic tape may not read a servo signal 
and slight (one or two) reloading is performed 
4: During running, the magnetic tape may not read a servo signal 
and medium (up to 10 times) reloading is performed 

Thus, the difference between a rating of 4 and 5 could be as little as a single extra reloading during running.  While this could certainly be seen as an improvement, it does not suggest an unexpected improvement.  Decreasing σPES was known in the art to be desirable for improving magnetic recording properties.  Thus, a change of such small scale does not suggest a statistically significant improvement beyond what one of ordinary skill in the art would have expected. 
Furthermore, there is no evidence across the entirety of the claimed range of less than or equal to 21.  The inventive data is limited to a σPES range of 17-21, not 0-21 as covered by the scope of claim 1.  It is noted that claim 32 is limited to this range but the data is not persuasive for the reasons above.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514. The examiner can normally be reached Mon,Tues, Thurs, Fri 9-1 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Holly Rickman/Primary Examiner, Art Unit 1785